In re: James H. Hoag applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 210 So.2d 594.
Writ refused. There is no error of law in the judgment.
SUMMERS, Justice, dissents from the. refusal to grant writs. I am of the opinion, that R.S. 33:3306 requires recordation of the ordinance imposing the special assessment before a lien and privilege, or encumbrance, operates against the property. Nothing less will answer the purpose of proving the debt and establishing the privilege. Etta Contracting Co. v. Bruning, 134 La. 48, 63 So. 619 (1913).